DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Phillips reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Phillips to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed alignment of magnetic flakes), as such modifications would be likely to render the Phillips assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 3-4 and 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about” in claims 3-4 and 14 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2002/0160194 to Phillips et al. (“Phillips”).
	Regarding claim 1, Phillips anticipates a flake (e.g. composite magnetic flake 120, as shown in fig. 6), comprising: i) a layer of a diamagnetic material (e.g. dielectric support layer 122; note that per para. 91, this layer can be formed using bismuth oxycholoride- a diamagnetic material); and ii) at least one additional layer (e.g. magnetic layers 124 and 126).
	Regarding claim 2, Phillips anticipates the flake of claim 1, wherein the diamagnetic material (122) is bismuth (para. 91).
	Regarding claim 5, Phillips anticipates the flake of claim 1, wherein the at least one additional layer (124 and 126) is chosen from a reflector layer, an absorber layer, and a dielectric layer (per para. 90, the magnetic layers 124 and 126 may include additional dielectric layers as desired).
	Regarding claim 6, Phillips anticipates the flake of claim 1, wherein the flake (120) is symmetric (para. 32).
	Regarding claim 7, Phillips anticipates the flake of claim 1, wherein the flake (120) is asymmetric (para. 32).
	Regarding claim 8, Phillips anticipates the flake of claim 1, wherein the layer of a diamagnetic material (122) is a central layer (fig. 6) in the flake (120).
	Regarding claim 9, Phillips anticipates a composition (para. 32), comprising: a plurality of flakes (120) of claim 1 dispersed in (i.e. “interspersed into”, as discussed at para. 56) a liquid medium (e.g. liquid media discussed at para. 56).
	Regarding claim 10, Phillips anticipates a security device (e.g. security device discussed at para. 4), comprising: i) a substrate (e.g. a surface of the security document discussed at para. 127); and ii) the composition of claim 9 applied to a surface of (para. 127) the substrate (surface of the security document discussed at para. 127).
	Regarding claim 11, Phillips anticipates the security device of claim 10, wherein the substrate (surface of the security document discussed at para. 127) is polyethylene terephthalate, glass foil, glass sheets, polymeric foils, polymeric sheets, metal foils, metal sheets, ceramic foils, ceramic sheets, ionic liquid, paper (para. 127), silicon wafers.
	Regarding claim 12, Phillips anticipates a method of making (para. 59) a security device (e.g. security device discussed at para. 4), comprising: i) dispersing (i.e. “interspersed into”, as discussed at para. 56), in a liquid medium (e.g. liquid media discussed at para. 56), a flake (e.g. composite magnetic flake 120, as shown in fig. 6) including a layer of a diamagnetic material (e.g. dielectric support layer 122; note that per para. 91, this layer can be formed using bismuth oxycholoride- a diamagnetic material), and at least one additional layer (e.g. magnetic layers 124 and 126) to form a composition (e.g. paints and inks discussed at para. 127); ii) applying (para. 127) the composition (aforementioned paints and inks) to a substrate (e.g. a surface of the security document discussed at para. 127) to form a security device (e.g. security document discussed at para. 127); and iii) applying a magnetic field (e.g. magnetic field discussed at para. 53) to the security device (aforementioned security document) so that a plane of the flakes (120) align perpendicular to (para. 53) the magnetic field (aforementioned magnetic field discussed at para. 53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips.
	Regarding claim 3, Phillips discloses the flake of claim 1, but does not disclose wherein the diamagnetic material (122) has a volume magnetic susceptibility ranging from about -2.00 x 106 to about -300.0 x 106.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen magnetic susceptibility of the Phillips dielectric support layer 122 will determine the optical effect ultimately rendered.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to select a magnetic susceptibility level as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
	Regarding claim 4, Phillips discloses the flake of claim 1, but does not disclose wherein the layer of the diamagnetic material (122) has a physical thickness ranging from about 950 nm to about 2000 nm.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen thickness of the Phillips dielectric support layer 122 will determine the optical effect ultimately rendered.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to select a thickness as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
Regarding claim 13, Phillips discloses the method of claim 12, but does not disclose wherein application of the magnetic field (para. 53) is for a period of time greater than 10 seconds.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen time duration of application of the Phillips magnetic field will determine the optical effect ultimately rendered.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to select such a magnetic field application time as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
	Regarding claim 14, Phillips discloses the method of claim 12, wherein application of the magnetic field (para. 53) is from a magnet (para. 64), but does not disclose said magnets having a maximum energy product greater than about 3.5.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen maximum energy product will determine the optical effect ultimately rendered.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date to select such a maximum energy product as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637